Citation Nr: 0902039	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a bilateral leg 
condition, a bilateral hip condition, and a disability 
manifested by hot and cold spells.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In 
a November 2004 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disability.  In a September 2007 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a low back disability.  In a January 2008 
rating decision, the RO denied service connection for a 
cervical spine disability.  

In September 2008, the Board remanded the matter for the 
purpose of affording the veteran the opportunity to appear at 
a Board hearing, as he had requested.  A videoconference 
hearing was held in October 2008 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  After the hearing, the veteran submitted 
additional evidence to the Board, along with a written waiver 
of initial RO review of this evidence.  See 38 C.F.R. § 
20.1304 (2008).

It is noted that the issues on appeal originally included 
entitlement to service connection for a bilateral leg 
condition, a bilateral hip condition, and a disability 
manifested by hot and cold spells.  At his October 2008 Board 
hearing, however, the veteran indicated that he wished to 
withdraw his appeal with respect to these issues.  He has 
also submitted a written statement to that effect.  
Accordingly, the Board finds that such issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the claimant indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2008).  
As set forth below, therefore, these issues are dismissed.  

The remaining issues on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 28, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal with respect to 
the claims of entitlement to service connection for a 
bilateral leg condition, a bilateral hip condition, and a 
disability manifested by hot and cold spells.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for a bilateral leg condition, a bilateral hip 
condition, and a disability manifested by hot and cold 
spells.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The veteran has 
withdrawn his appeal with respect to the issues of service 
connection for a bilateral leg condition, a bilateral hip 
condition, and a disability manifested by hot and cold 
spells.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal regarding 
these issues and it is dismissed.


ORDER

The appeal is dismissed with respect to the claims of service 
connection for a bilateral leg condition, a bilateral hip 
condition, and a disability manifested by hot and cold 
spells.  


REMAND

For several reasons, the remaining issues on appeal are not 
yet ready for appellate review.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008).  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in the context of a claim to 
reopen, as is the case here with the veteran's claims of 
service connection for a psychiatric disability and a low 
back disability, VA must look at the bases for the denial in 
the prior decisions and respond with a VCAA notice that 
describes what evidence would be necessary to substantiate 
that element found insufficient in the previous denial.

In this case, the RO has not yet provided the veteran with a 
VCAA notification letter which complies with the Court's 
guidelines in Kent.  For example, although the RO sent the 
veteran a letter in August 2007 advising him that his claim 
of service connection for a low back disability had been 
previously denied, the RO failed to provide the bases for the 
prior denial and describe the evidence necessary to 
substantiate the elements found insufficient in the previous 
denial.  Additionally, the RO incorrectly indicated that the 
veteran's claim had been previously denied in a June 15, 
1990, rating decision.  A review of the record, however, 
indicates that the veteran's claim for a low back disability 
was not addressed in that rating decision.  These 
deficiencies should be corrected on remand.  

Additionally, the Board notes that the record on appeal 
appears to be incomplete.  The veteran has repeatedly 
indicated that he had received treatment at the Minneapolis 
VA Medical Center since 1978 or 1979 for all of his claimed 
disabilities.  In light of his recollections, the RO 
contacted the VAMC and requested treatment records pertaining 
to the veteran from 1978.  The VAMC provided clinical records 
dated from June 1983 to February 2007.  A representative from 
the VAMC indicated that there were no additional records 
pertaining to the veteran.

Thereafter, however, the RO received records from the Social 
Security Administration (SSA), which included additional 
clinical records from the Minneapolis VAMC which had not 
previously been of record.  This included a September 1983 
hospitalization summary showing that the veteran had been 
admitted for abdominal complaints.  During the course of 
admission, he was noted to exhibit symptoms which were 
diagnosed as a passive-aggressive personality disorder.  
(Previously, the record on appeal did not document post-
service psychiatric complaints until 1986).  The Board notes 
that the September 1983 hospitalization report also 
references a history of treatment in the VA Urology 
Department in 1979, including an extensive diagnostic work-up 
with IVP, EMG, and cystourethrogram.  

In light of these notations, it appears that the veteran did, 
indeed, receive treatment at the Minneapolis VAMC as early as 
1979.  Under the VCAA, VA is required to obtain relevant 
records from a Federal department or agency, including VA 
clinical records.  Indeed, is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including records from VA 
medical facilities.  VA may only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  Given the 
discussion above, the Board finds that additional efforts are 
necessary in order to obtain these VA clinical records, 
particularly given the veteran's contentions that he may have 
been treated for a back disability and a psychiatric 
disability in the first post-service year.  See 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (Service connection 
for certain diseases, such as arthritis and a psychosis, may 
be established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service).  

With respect to the veteran's claim of service connection for 
a cervical spine disability, the Board notes that the 
veteran's service medical records show that in November 1977, 
he sought treatment after he was struck behind his right ear 
with a T-bar while skiing.  His complaints included pain on 
the right side of his neck.  X-ray studies of the cervical 
spine in December 1977 showed no significant abnormality.  
The post-service medical records include a January 2008 
letter from a private doctor of chiropractic who indicated 
that the veteran had subluxation of C5-7, damage which was as 
likely as not caused secondary to trauma experienced during 
his military service.  

Because there is no indication that the chiropractor had 
access to the veteran's claims folder, particularly his 
service medical records, the probative value of his opinion 
is reduced.  Nonetheless, given the evidence of record, the 
Board finds that the opinion triggers VA's duty to provide a 
VA medical examination in connection with this claim.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (a medical examination is necessary when the 
evidence indicates that the veteran's current disability may 
be associated with service, but is lacking in specificity to 
support a decision on the merits).  The Board notes that this 
has not escaped the attention of the veteran's 
representative, who has requested a remand of this matter for 
the purposes of affording the veteran a VA medical 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his 
representative should be 
provided with appropriate 
notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation as to the bases 
for prior denial of service 
connection for a psychiatric 
disorder and a low back 
disability, and a description 
of the evidence necessary to 
substantiate that element 
required to establish service 
connection that was found 
insufficient in the previous 
denial, in accordance with 
Kent.

2.  The RO should contact the 
Minneapolis VAMC and request 
clinical records pertaining to 
the veteran for the period 
from 1978 to 1983, to include 
a thorough search of the 
hospital's archives.  If such 
records are no longer 
available, the RO must 
specifically document what 
attempts were made to locate 
such records and explain in 
writing if further attempts to 
locate or obtain any 
government records would be 
futile.

3.  The veteran should be 
afforded a VA medical 
examination for the purposes 
of determining the nature and 
etiology of any current 
cervical spine disability.  
The claims folder must be 
provided to the examiner for 
review in connection with the 
examination.  After examining 
the veteran and reviewing the 
claims folder, the examiner 
should provide an opinion, 
with supporting rationale, as 
to the whether it is at least 
as likely as not that that any 
current cervical spine 
disability is causally related 
to the veteran's active 
service or any incident 
therein.  The examiner is 
advised that the term "at 
least as likely as not" does 
not mean within the realm of 
medical possibility, but 
rather that the medical 
evidence both for and against 
a conclusion is so evenly 
divided that it is as 
medically sound to find in 
favor of a certain conclusion 
as it is to find against it.

4.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims, 
considering all the evidence of record.  
If the veteran's claims remain denied, he 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


